Citation Nr: 1706806	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bladder disorder, to include stress urine incontinence, status post-operative, including as due to service-connected obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1977 to December 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the claim.

In February 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge. A transcript of the hearing testimony is associated with the claims file.

In April 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) so that the Veteran's hearing could be scheduled, and in April 2016 for additional development.

The Veteran also perfected an appeal or the issue of entitlement to service connection for a bilateral great toe disability, which the Board allowed in an April 2016 decision.  In a May 2016 rating decision, the Appeals Management Center (AMC), Washington, DC, assigned a 10 percent rating for each toe, effective in January 2007.  There is no indication in the claims file that the Veteran has appealed either the initial rating or assigned effective date.  Hence, that issue is no longer before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

Again, the Board in April 2016 remanded for an additional medical opinion in this case.  In June 2016, following a review of the claims file, an opinion was provided that addressed whether the claimed bladder disorder was at least as likely as not due to service, as well as whether it was caused or aggravated by the Veteran's service-connected OSA.  Subsequently, in October 2016 the Veteran
Called attention to a September 2012 study by the European Respiratory Society's Annual Congress in Vienna, Austria, that linked sleep apnea with overactive/urine leakage, primarily in women.  While she did not provide a copy of, or hyperlink to, the referenced article the Board notes that it is accessible via a basic internet search.  An addendum opinion should be issued to determine whether any findings in that study alter the examiner's conclusions.


 Accordingly, the case is REMANDED for the following action:

1. Request that the June 2016 examiner (if that individual is unavailable another comparably qualified examiner may respond instead) consider the findings of the European Respiratory Society's Annual Conference (2012) with respect to the relationship between OSA and urinary symptoms.  After doing so, the examiner should state whether it is at least as likely as not that the claimed bladder disorder is proximately due to OSA.  If not, is it at least as likely as not that the claimed bladder disorder has been permanently worsened by OSA?  If aggravation is found, please estimate a baseline level of disability prior to such aggravation.  If this cannot be accomplished, please explain why this is so.

2. After completion of the above, the AOJ shall readjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case.  Then the file should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously. See 38 U.S.C.A. §§ 5109B , 7112 (West 2016).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


